J-S12029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY ALLEN HOFFMAN                      :
                                               :
                       Appellant               :   No. 2425 EDA 2019

          Appeal from the Judgment of Sentence Entered May 17, 2019
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0001065-2018

BEFORE:      SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                         FILED FEBRUARY 24, 2021

        Timothy Allen Hoffman (Appellant) appeals from the judgment of

sentence entered in the Monroe County Court of Common Pleas, following his

plea of nolo contendere to indecent assault of a complainant less than 13 years

of age1 (indecent assault).        Appellant was also directed to register for life

under the Pennsylvania Sexual Offenders Registration and Notification Act2

(SORNA), although the record does not indicate whether a particular




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 3126(a)(7).

2   42 Pa.C.S. §§ 9799.10 to 9799.75.
J-S12029-20


subchapter was applied.3 Relying on Commonwealth v. Torsilieri, 232 A.3d

567 (Pa. 2020) — which was decided during the pendency of this appeal —

Appellant presents one issue on appeal: whether Subchapter H of SORNA is

unconstitutional. After careful review, we conclude that because the date of

his sole underlying offense was not established, Appellant is entitled to the

lower reporting requirements found in Subchapter I of SORNA.4              Thus,

Appellant’s challenge to Subchapter H merits no relief.         Nevertheless, we

affirm in part, vacate in part, and remand with instructions.

       Appellant committed years-long sexual abuse of his grandchild, when

the grandchild was three to 11 years old. N.T. Sentencing, 5/17/19, at 23.

He was charged with indecent assault and related offenses. We note that with

respect to the indecent assault count, the information did not allege a specific

date of commission, but rather averred the underlying conduct was committed

“[b]etween January 22, 2006 and November 20, 2013.”                 Information,

5/22/18, at 1.


____________________________________________


3As will be discussed infra, Subchapter H of SORNA (Sections 9799.10 to
9799.42) applies to a defendant who committed sexual offenses after
December 20, 2012, while Subchapter I (Sections 9799.51 to 9799.75)
applies to a defendant who committed sexual offenses between April 22, 1996,
and December 20, 2012. 42 Pa.C.S. §§ 9799.11(c), 9799.52(1).

4 See Commonwealth v. Alston, 212 A.3d 526, 530 (Pa. Super. 2019)
(“[W]hen an appellant’s offenses straddle the effective dates of Subchapters
H and I of SORNA, he is entitled to the lower reporting requirements of
Subchapter I, absent a specific finding of when the offenses related to the
convictions actually occurred.”).


                                           -2-
J-S12029-20


      On August 22, 2018, Appellant pleaded nolo contendere to one count of

indecent assault, graded as a felony of the third degree. At the plea hearing,

the factual summary stated on the record was brief:

      If this were to proceed to trial . . . the Commonwealth would
      demonstrate that between January 26, 2006 and November
      20, 2013 in Monroe County, Polk Township, [Appellant] had
      indecent contact with [the victim], who [was] less than 13 years
      of age at that time.

N.T. Nolo Contendere Plea, 8/22/18, at 8-9. Although Appellant pleaded guilty

to a single count, no further explanation was provided with respect to the date

of the offense. Nevertheless, the court advised Appellant, without reference

to any particular SORNA provision, that he would be subject to lifetime sexual

offender’s registration. Id. at 9-10.

      Appellant then underwent a sexually violent predator (SVP) assessment

by the Sexual Offenders Assessment Board (SOAB), which produced “a report

indicating [Appellant] would meet the criteria” for classification as an SVP.

N.T., 5/17/19, at 2.      However, after this Court issued a decision in

Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017) (Butler I) —

but before the Pennsylvania Supreme Court reversed the decision, see

Commonwealth v. Butler, 226 A.3d 972 (Pa. 2020) (Butler II)— the




                                        -3-
J-S12029-20


Commonwealth abandoned its intent to seek an SVP designation. 5            N.T.,

5/17/19, at 2-3.

        On May 17, 2019, the trial court sentenced Appellant to 18 to 72 months’

imprisonment.6 N.T., 5/17/19, at 26. Again, there was no indication that

Appellant’s plea was based on any particular offense date. The court advised

Appellant he was “classified as a Tier 3 offender under Megan’s Law[7] and is

subject to a lifetime registration requirement as set forth in . . . 42 Pa.C.S.A.

§ 9799.23 pertaining to Megan’s Law.” Id. at 27. We note this cited statute,

42 Pa.C.S. § 9799.23, appears under Subchapter H of SORNA, but does not

set forth any registration requirements. Instead, that section provides, inter

alia, that “[a]t the time of sentencing, . . . the court shall inform the sexual

offender of the provisions of this subchapter.” 42 Pa.C.S. § 9799.23(a). On

the same day, Appellant also signed a form entitled “Notification of Megan’s


____________________________________________


5 In Butler I, this Court concluded the SVP-determination scheme, under
Section 9799.24(e)(3), violated Apprendi v. New Jersey, 530 U.S. 466
(2000), and Alleyne v. United States, 570 U.S. 99 (2013), and was thus
unconstitutional. Butler II, 226 A.3d at 976-77. On March 26, 2020,
however, our Supreme Court reversed, concluding the registration,
notification, and counseling requirements for SVPs are not subject to Alleyne
and thus pass constitutional muster. Id. at 993.

6   At the time of sentencing, Appellant was 71 years old. N.T., 5/17/19, at 25.

7 As will be discussed infra, SORNA replaced Megan’s Law in 2012.
Nevertheless, at the May 2019 sentencing hearing, the trial court referred to
the registration statute as Megan’s Law.




                                           -4-
J-S12029-20


Law Sex Offender Registration Duties.”           This form did not refer to any

particular SORNA statute nor set forth the particular registration requirements

applicable to Appellant. Instead, in the form, Appellant merely acknowledged

that his sex offender registration, reporting, and compliance obligations had

been explained to him.

       Appellant filed a timely post-sentence motion, arguing, inter alia, that

SORNA should be found unconstitutional. Appellant pointed out that following

the Pennsylvania Supreme Court’s decision in Commonwealth v. Muniz, 164

A.3d 1189 (Pa. 2017),8 our legislature amended SORNA on February 21, 2018.

Appellant’s Motion to Reconsider Sentence, 5/24/19, at 2 (unpaginated).

Appellant averred, however: “The amendments do not so substantially alter

the nature or character of the requirements of SORNA such that it is non-

punitive or that its constitutionality has changed.” Id. Appellant relied on the

Chester County Court of Common Pleas’ then-recent decision in Torsilieri,

which was pending review before the Pennsylvania Supreme Court. Appellant

averred he was presenting “the same” issues as those raised in Torsilieri,

including due process challenges to SORNA’s “irrebuttable presumption that

those convicted of enumerated offenses ‘pose a high risk of committing


____________________________________________


8 See Muniz, 164 A.3d at 1193 (holding: (1) SORNA’s registration provisions
constitute punishment notwithstanding the General Assembly’s identification
of the provisions as nonpunitive; and (2) retroactive application of SORNA’s
registration provisions violates ex post facto clauses of United States and
Pennsylvania Constitutions) (opinion announcing judgment of the court).


                                           -5-
J-S12029-20


additional sexual offenses.’” Id. at 3-4.        While Appellant’s post-sentence

motion did not cite any particular section of SORNA, we note Torsilieri

addressed only Subchapter H.           See Torsilieri, 232 A.3d at 581 n.16 (“In

[Lacombe, 234 A.3d 602,] we are reviewing a trial court’s declaration of

Subchapter I’s provisions as punitive and thus, as an unconstitutional violation

of the ex post facto clause, whereas, in the case at bar, we consider only

Revised Subchapter H.”) (emphasis added).

       The trial court denied Appellant’s post-sentence motion on July 19,

2019. Appellant filed a timely notice of appeal and complied with the trial

court’s order to file a Pa.R.A.P. 1925(b) statement of errors complained of on

appeal.9




____________________________________________


9 The trial court’s Rule 1925(b) order was entered on the docket on August
21, 2019, and directed Appellant to file a statement within 21 days, or by
Wednesday, September 11th. Appellant’s statement was filed one day
thereafter, on September 12th, and thus appears to be untimely. Upon closer
review of the trial docket, however, we note that while service of the court’s
Rule 1925(b) order was made on the public defender’s office via “Clerk of
Court’s Boxes” on August 21st, service was not made on Appellant’s assistant
public defender personally until August 22nd, by “eService.” Criminal Docket,
9/25/19, at 20. See Pa.R.Crim.P. 114(C)(2) (“The docket entries shall
contain . . . the date of service of the order or court notice.”). When we
calculate the 21-day filing period from the latter August 22nd notice date,
Appellant’s filing on September 12th is timely. See Commonwealth v. Hess,
810 A.2d 1249, 1254-55 (Pa. 2002) (declining to find waiver for failure to file
court-ordered Pa.R.A.P. 1925(b) statement where trial docket sheet failed to
indicate, in contravention of Pa.R.Crim.P. 114, date or manner of service to
appellant).


                                           -6-
J-S12029-20


     Appellant presents seven issues, all challenging the constitutionality of

Subchapter H of SORNA:

     1. Whether the court erred when it found that SORNA does not
     deny . . . Appellant due process under Articles 1 and 11 of the
     Pennsylvania Constitution because it creates an irrebuttable
     presumption that those convicted of the enumerated offenses [ ]
     “pose a high risk of committing additional sexual offenses”
     depriving those individuals of the fundamental right to reputation?

     2. Whether the court erred when it found that SORNA does not
     deny . . . Appellant procedural due process under Article 11 of the
     Pennsylvania Constitution because it unlawfully impinges on the
     right to reputation without notice and an opportunity to be heard?

     3. Whether th[e] court erred when it found that SORNA does not
     deny . . . Appellant procedural due process under the Fifth and
     Fourteenth Amendments to the United States Constitution
     because it unlawfully restricts liberty and privacy without notice
     and an opportunity to be heard?

     4. Whether the court erred when it found that SORNA does not
     violate substantive due process under the Pennsylvania and
     federal Constitutions, U.S. Const. Amend. XIV, Pa. Const. Art. I,
     § 1, because SORNA deprives individuals of inalienable rights and
     fails to satisfy strict scrutiny?

     5. Whether the court erred when it found that SORNA does not
     constitute criminal punishment and therefore violates the
     separation of powers doctrine because it usurps the exclusive
     judicial function of imposing a sentence?

     6. Whether the court erred when it found that SORNA does not
     contravene the Fifth, Sixth, and Fourteenth Amendments of the
     United States Constitution and the corresponding protections of
     the Pennsylvania Constitution because as a criminal punishment,
     SORNA cannot be [i]mposed without due process, notice, and
     opportunity to con[t]est its imposition, and ensuring that each fact
     necessary to support the mandatory sentence is submitted to a
     jury and proven beyond a reasonable doubt pursuant to Apprendi
     v. New Jersey, 530 U.S. 266 (2000) and Alleyne v. United
     States, 1570 U.S. 99 (2013)?


                                    -7-
J-S12029-20


      7. Whether the court erred when it found that SORNA does not
      constitute criminal penalties and therefore the imposition of
      mandatory lifetime sex offender registration for nearly all of Tier
      III offenses is not cruel and unusual punishment in violation of the
      Eighth and Fourteenth Amendments[ ] to the United States
      Constitution and Article I, Section 13 of the Pennsylvania
      Constitution?

Appellant’s Brief at 7-9.

      For ease of review, we first consider the legislative history of SORNA:

      SORNA was originally enacted on December 20, 2011, effective
      December 20, 2012. Act 11 was amended on July 5, 2012, also
      effective December 20, 2012, and amended on February 21,
      2018, effective immediately, known as Act 10 of 2018, and, lastly,
      reenacted and amended on June 12, 2018[, known as Act 29].
      Acts 10 and 29 of 2018 are referred to collectively as SORNA II.
      Through [SORNA II], the General Assembly split SORNA I’s former
      Subchapter H into a Revised Subchapter H and Subchapter I.
      Subchapter I applies to sexual offenders who committed an
      offense on or after April 22, 1996, but before December 20,
      2012.     See 42 Pa.C.S.A. §§ 9799.51 [to] 9799.75.
      Subchapter       I  contains     less   stringent      reporting
      requirements than Revised Subchapter H, which applies to
      offenders who committed an offense on or after December
      20, 2012. See 42 Pa.C.S.A. §§ 9799.10 [to] 9799.42.

Commonwealth v. Asher, ___ A.3d ___, ___, 2020 WL 7487519 at * 1 n.5

(Pa. Super. Dec. 21, 2020) (emphasis added and some citations omitted).

      As discussed above, the record does not indicate the factual basis for

the trial court’s conclusion, and parties’ agreement, that Appellant was subject

to lifetime sexual offender registration. Furthermore, no mention was made

of the applicable statutory authority, aside from reference, in the same

sentence, to the long-ago expired statute, Megan’s Law and to the statute in

Subchapter H of SORNA as to what a trial court must undertake at sentencing.


                                     -8-
J-S12029-20


See N.T., 5/17/19, at 27 (“[Appellant] is classified as a Tier 3 offender under

Megan’s Law and is subject to a lifetime registration requirement as set forth

in . . . 42 Pa.C.S.A. § 9799.23[.]”); Notification of Megan’s Law Sex Offender

Registration Duties, 5/17/19. See also 42 Pa.C.S. § 9799.23; Torsilieri, 232

A.3d at 575 (Megan’s Law I deemed unconstitutional in 1999), 576 (Megan’s

Law II enacted in 2000), 577 (SORNA adopted in 2012, replacing Megan’s Law

II).

       On appeal, however, Appellant avers his “convictions subject him to

lifetime registration” pursuant to 42 Pa.C.S. § 9799.55(b). Appellant’s Brief

at 66. That statute appears in Subchapter I. See 42 Pa.C.S. § 9799.55.

Furthermore, pursuant to      Section   9799.55(a), it appears     Appellant’s

conviction of indecent assault, 18 Pa.C.S. § 3126(a)(7), a felony of the third

degree, would trigger only a 10-year term of registration. See 42 Pa.C.S.

§ 9799.55(a)(1)(i)(A).

       In any event, the remainder of Appellant’s extensive, seven-issue, 55-

page argument challenges the constitutionality of Subchapter H.           See

Appellant’s Brief at 15-69. He discusses nine statutes under Subchapter H,

but makes no further mention of any Subchapter I provision.           See id.

(discussing 42 Pa.C.S. §§ 9799.11, 9799.12, 9799.13, 9799.14, 9799.15,

9799.19, 9799.23, 9799.24, 9799.25).

       As stated above, however, an offense may trigger Subchapter H or I,

depending on the offense date:


                                     -9-
J-S12029-20


      Subchapter I applies to sexual offenders who committed an
      offense on or after April 22, 1996, but before December 20, 2012.
      See 42 Pa.C.S.A. §§ 9799.51 [to] 9799.75. Subchapter I contains
      less stringent reporting requirements than Revised Subchapter H,
      which applies to offenders who committed an offense on or after
      December 20, 2012. See 42 Pa.C.S.A. §§ 9799.10 [to] 9799.42.

See Asher, ___ A.3d ___, 2020 WL 7487519 at * 1 n.5. This Court has held

“that when an appellant’s offenses straddle the effective dates of Subchapters

H and I of SORNA, he is entitled to the lower reporting requirements of

Subchapter I, absent a specific finding of when the offenses related to the

convictions actually occurred.” Alston, 212 A.3d at 530.

      Here, both the criminal information and the oral factual summary at the

plea hearing averred Appellant committed indecent assault between January

of 2006 and November of 2013. N.T., 8/22/18, at 8; Information at 1. The

Commonwealth did not allege — and the trial court did not make a finding of

fact as to — any particular date of the offense. Accordingly, as Appellant’s

offense “straddle[s] the effective dates of Subchapters H and I of SORNA, he

is entitled to the lower reporting requirements of Subchapter I[.]”         See

Alston, 212 A.3d at 530. Thus, Appellant is not entitled to relief on his claims,

all of which challenge the constitutionality of Subchapter H.

      In any event, even if we were to apply Appellant’s same arguments as

a challenge to the constitutionality of Subchapter I, no relief would be due. In

the recent decision of Commonwealth v. Lacombe, 234 A.3d 602 (Pa.

2020), the Pennsylvania Supreme Court held:




                                     - 10 -
J-S12029-20


      Subchapter I does not constitute criminal punishment, and the ex
      post facto claims forwarded by [the defendants] necessarily fail.
      See Muniz, 164 A.3d at 1208 (“Our decision regarding violation
      of [the ex post facto] clause depends on a determination of
      whether SORNA’s retroactive application to [Muniz] constitutes
      punishment.”).

Lacombe, 234 A.3d at 626-27.

      In light of foregoing discussion, we vacate that portion of the judgment

of sentence regarding Appellant’s lifetime reporting requirements, and we

remand the case to the trial court to instruct Appellant on his proper

registration and reporting requirements. We affirm the judgment of sentence

in all other respects.

      Judgment of sentence affirmed in part and vacated in part solely as to

SORNA     reporting      requirements.      Case   remanded   with   instructions.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2021




                                         - 11 -